THE THIRTEENTH COURT OF APPEALS

                                     13-18-00214-CV


                                  The State of Texas
                                            v.
                         Hidalgo County Irrigation District No. 16


                                  On appeal from the
                  County Court at Law No. 8 of Hidalgo County, Texas
                            Trial Cause No. CCD-0358-H


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED. Costs of the

appeal are adjudged against appellee and it is ordered to pay all costs of the appeal

from which it is not exempt by statute.

      We further order this decision certified below for observance.

June 6, 2019